IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


WILLIAM METCALF T/A EURO              : No. 542 MAL 2014
CLASSICS,                             :
                                      :
                     Petitioner       : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
            v.                        :
                                      :
                                      :
JEEV TRIKA,                           :
                                      :
                     Respondent       :


                                   ORDER


PER CURIAM

      AND NOW, this 31st day of December, 2014, the Petition for Allowance of

Appeal is DENIED.